Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0279411) in view of Ando (US 4,449,138).
inter alia, paragraph [0045]).
As per claim 8, wherein the substrate consists of a polycarbonate resin - see, inter alia, paragraph [0143]. 
As per claim 9, wherein the recording substrate (11, 21) has a transmittance of no more than 3% when transmitting light with a wavelength of 360 nm - see, inter alia, paragraphs [0007, 0035]).  
As per claim 10, wherein the recording layer comprises a metal layer of no less than 30 nm in thickness - see, inter alia, paragraphs [0051, 0056, 0057, 0075].
As per claim 11, wherein the recording substrate (11, 21) is 400 µm to 1400 µm in thickness - see, inter alia, paragraph [0042].  
As per claim 12, wherein the ultraviolet curable adhesive layer (30) is 10 µm to 100 µm in thickness - see, inter alia, paragraph [0047].  
As per claim 1, Yoshida et al. (US 2015/0279411) remains silent with respect to each recording substrate comprising a gas barrier layer on the other surface side of the substrate, wherein the gas barrier layer has a lower gas permeability than the substrate.

	However, such gas barrier layers (wherein the gas barrier layer has a lower gas permeability than the substrate) provided in the manner prescribed by claim 1, are well-known in the art.
As just one example, Ando (US 4,449,138) discloses an analogous optical disc, in the same field of endeavor as Yoshida et al. (US 2015/0279411), wherein the optical disc (e.g., 46, see Figs. 7, 8; see also col. 6, l. 21 through col. 7, l. 19) of Ando (US 4,449,138) includes: a pair of recording substrates (e.g., 41-44, 41-44) each having a recording layer (e.g., 43, 43), and an attachment surface (e.g., surfaces of substrates that each face adhesive layer (45)) on an innermost, opposed/other side, the recording substrates (e.g., 41-44, 41-44) being attached to each other, wherein: the recording substrates (e.g., 41-44, 41-44) are attached to each other via a curable adhesive layer (e.g., 45); and each recording substrate (41-44) comprises a gas barrier layer (e.g., 44) on the other surface side of the substrate (41) directly facing the adhesive layer (45) - see Figs. 7, 8; see also col. 1, l. 61-67; col. 3, ll. 23-50; col. 5, ll. 3-6; col. 5, l. 57 through col. 6, l. 8; col. 6, ll. 37-48; col. 7, ll. 15-19; col. 8, ll. 34-41, wherein the protective layers are expressly provided in order to mitigate the gas which permeates the outer recording transparent plastic substrates (such that the protective layers act as a gas barrier) inward toward the inner disc layers, including providing the protective layers sandwiching/contacting both sides of the adhesive layer which bonds the two recording substrates (41-44, 41-44) together, to clearly, unambiguously and expressly functioning as a "gas barrier layer" relative to the outer disposed porous substrates (e.g. 41, 41).  

As per claims 3 (and analogously, as per claim 17), wherein: the gas barrier layer (44, 44) has a shape corresponding to a shape of the substrate (41, 41) in planner view; however, as per claim 3 and/or claim 17, Ando (US 4,449,138) remains silent with respect to wherein the optical disc comprises an area (X) where the gas barrier layer is not formed at an inner circumference of the substrate or (as per claim 3) and (as per claim 17) an area (Y) where the gas barrier layer is not formed at an outer circumference of the substrate; an edge of an inner circumference of the area (X) coincides with an edge of the inner circumference of the substrate and an edge of an outer circumference of the area (X) is located between 0.2 mm to 22.5 mm from the edge of the inner circumference of the substrate; and an edge of an outer circumference of the area (Y) coincides with an edge of the outer circumference of the substrate and an edge of [the] an inner circumference of the area (Y) is located between 0.2 mm to 3.0 mm from the edge of the outer circumference of the substrate.  
		The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant invention was effectively filed to satisfy the claimed range(s) and/or dimension(s), particularly in light of the teachings of Ando (US 4,449,138) as a whole, of claims 3 and 17, through routine optimization/experimentation.  

No new or unobvious result is seen to be obtained by specifically quantifying, the innermost and outermost diameters of the gas barrier layers in the manner as set forth by claims 3 and 17, given that the optical disc will achieve its advantages taught by Ando (US 4,449,138) with minimal/nominal effect of slightly varying the innermost/outermost diameters of the gas barrier layers, when viewed in plan of the optical disc.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
As per claim 4, wherein the gas barrier layer (44, 44) consists of at least one kind of inorganic substance selected from the group consisting of a metal, a metal oxide, a metal nitride, a metal sulfide and combinations thereof - see, inter alia, col. 3, ll. 32-36; col. 6, ll. 37-44; claim 9 of Ando (US 4,449,138).  
As per claim 5, wherein the gas barrier layer (44, 44) is 2 nm to 200 nm in thickness - see, inter alia, col. 6, ll. 44-46 of Ando (US 4,449,138)).  
As per claim 6, although Ando (US 4,449,138) does not quantify the refractive index of the gas barrier layer as having a refractive index of 1.4 to 3.0, Ando (US 4,449,138) expressly notes that the gas barrier layer is formed of a material which is made from the same material as that disclosed by the Applicant, i.e., including wherein the gas barrier layer (44, 44) consists of at least one kind of inorganic substance selected from the group consisting of a metal, a metal oxide, a metal nitride, a metal sulfide and combinations thereof - see, inter alia, col. 3, ll. 32-36; col. 6, ll. 37-44; claim 9 of Ando (US 4,449,138). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, using the suggestions of Ando (US 4,449,138) for providing a gas barrier layer formed of the material disclosed by Ando (US 4,449,138) (and encompassed by the disclosure of the instant application), as having a refractive index of 1.4 to 3.0 as set forth in claim 6, to provide a gas barrier layer that interacts 
Additionally still, as per claim 7, although Ando (US 4,449,138) remains silent with respect to wherein the gas barrier layer (44, 44) has an extinction coefficient of no more than 1, given that the gas barrier layer of Ando (US 4,449,138) includes the specific material used by the Applicant as their "gas barrier layer" - (e.g., see paragraph [0028] of Applicant's specification; cf., inter alia, col. 3, ll. 32-36; col. 6, ll. 37-44; claim 9 of Ando (US 4,449,138)), assuming that such identical material as disclosed by Ando (US 4,449,138) with that disclosed by Applicant's material, does not inherently meet the quantified extinction coefficient as set forth in claim 7, as such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, using the suggestions of Ando (US 4,449,138) for providing a gas barrier layer formed of the material disclosed by Ando (US 4,449,138) (and encompassed by the disclosure of the instant application), as having an extinction coefficient of no more than 1, in order to minimize the light absorption of the gas barrier layer (as would occur with a lower extinction coefficient), thus allowing for the advantages of preventing water and oxygen from permeating the inner layers of the optical disc (via the porous outer substrates of the optical disc), including the adhesive layer bonding the recording substrates together. No new or unobvious result is seen to be obtained by simply quantifying the extinction coefficient, when given the teachings and 
Additionally, as per claim 16, the gas barrier layer (e.g., 44, 44) has a shape corresponding to a shape of the recording layer in planner view - since the cross-section of the layers coincides with the cross-sectional width of the disc, as depicted, and as such, the gas barrier layer (e.g., 44, 44) has an inner diameter equal to or smaller than an inner diameter of the recording layer (43, 43) and the gas barrier layer (44, 44) has an outer diameter equal to or larger than an outer diameter of the recording layer (43, 43). It is noted that the layers (44, 44) of the disc extend the full range of the entire disc, and as such, the gas barrier layer (44, 44) has an inner diameter equal to an inner diameter of the recording layer (43, 43) and the gas barrier layer (44, 44) has an outer diameter equal to the recording layer (43, 430) - as further suggested by the depiction/embodiment of the corresponding elements of Fig. 1 of Ando (US 4,449,138).
As per claim 18, wherein the gas barrier layer is 2 nm to 200 nm in thickness - see, inter alia, col. 6, ll. 44-46 of Ando (US 4,449,138)). Additionally, as per claim 18, although Ando (US 4,449,138) does not quantify the refractive index of the gas barrier layer as having a first refractive index; the recording substrates has a second refractive index; and a difference between the first refractive index and the second refractive index is less than 0.7, Ando (US 4,449,138) expressly notes that the gas barrier layer is formed of a material which is made from the same material as that disclosed by the Applicant, i.e., including wherein the gas barrier layer (44, 44) consists of at least one kind of inorganic substance selected from the group consisting of a metal, a metal oxide, a metal nitride, a metal sulfide and combinations thereof - see, inter alia, col. 3, ll. 32-36; col. 6, ll. 37-44; claim 9 of Ando (US 4,449,138).

 As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, using the suggestions of Ando (US 4,449,138) for providing a gas barrier layer formed of the material disclosed by Ando (US 4,449,138) (and encompassed by the disclosure of the instant application), as having the gas barrier layer having a first refractive index (being of the identical composition of the gas barrier layer of the Applicants' disclosed gas barrier layer composition); the recording substrates has a second refractive index (being of the identical composition of the substrates of the Applicants' disclosed substrate composition); and a difference between the first refractive index and the second refractive index is less than 0.7, to provide a gas barrier layer and outer substrate structure that interacts with light in a manner consistent with the material of which it is composed, and which is similarly/identically disclosed by the Applicant as  their "gas barrier layer"/"recording substrate" composition, thus achieving the desired benefits of acting as a layer within an optical disc that functions expressly as a gas barrier to the outside environment, via the porous outer substrate composition. No new or unobvious result is seen to be obtained by simply quantifying the high refractive index materials of the gas barrier layer/recording substrates as taught by Ando (US 4,449,138), through routine optimization and experimentation, given the identical composition disclosed by Applicant and Ando (US 4,449,138).
Thus, given the express teachings and motivations, as espoused by Ando (US 4,449,138), it would have been obvious to one of ordinary skill in the art before the effective filing date of clearly, unambiguously and expressly functioning as a "gas barrier layer" relative to the outer disposed porous substrates.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 16-18 have been considered but are moot because the new ground of rejection provided by the application of newly utilized reference to Ando (US 4,449,138), as set forth, supra.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
supra, each disclose aspects of the claimed invention, including wherein there is provided a gas barrier layer within the inner-layer composition of an optical disc (e.g., see US 4,450,452, JP 57-172538 A0; additionally, US 2006/0140106 A1 is cited to disclose an adhesive layer (50) bonding together two recording substrates, which each incudes a protective layer v(25/15) sandwiching the adhesive layer (50). 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688